Citation Nr: 0616686	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  97-26 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for psychophysiologic gastrointestinal reaction, manifested 
by irritable colon syndrome, prior to June 17, 2004, and 
entitlement to a disability rating greater than 30 percent 
from June 17, 2004. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1971 to December 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico. 

The case was brought before the Board in January 2001 and May 
2005, at which times the claim was remanded to allow the 
Agency of Original Jurisdiction (AOJ) to further assist the 
veteran in the development of his claim. The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issues on 
appeal. 


FINDINGS OF FACT

1. For the period of July 19, 1995 to November 7, 1996, the 
veteran's psychophysiologic gastrointestinal reaction was 
manifested by irritable bowel syndrome, panic disorder and 
agoraphobia causing considerable impairment of social and 
industrial adaptability.

2. Since November 7, 1996, the veteran's psychophysiologic 
gastrointestinal reaction was manifested by irritable bowel 
syndrome, panic disorder and agoraphobia causing occupational 
and social impairment with frequent panic attacks, 
anticipatory anxiety, impaired memory, impaired judgment, 
inappropriate behavior, aggression and difficulty in 
establishing and maintaining effective work and social 
relationships.





CONCLUSION OF LAW

1. From the date of the claim, the criteria for a disability 
rating of 50 percent, but no more, for psychophysiologic 
gastrointestinal reaction, manifested by irritable colon 
syndrome, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 4.132, Diagnostic Code 9502 
(1996); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, 4.132, 
Diagnostic Codes 7319, 9412, 9434 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

Generally, disability evaluations are determined by the 
application of a schedule of ratings that is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155. 
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4. The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practically be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1. 

Here, the veteran has been service-connected for 
psychophysiologic gastrointestinal reaction, manifested by 
irritable colon syndrome, since December 1976. He filed a 
claim for an increased rating in July 1995 alleging his panic 
attacks have grown worse. 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the disability in this case, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

The veteran's condition, as will be explained in further 
detail below, is fundamentally a psychiatric disability with 
physiological manifestations. Effective November 7, 1996, 
when a single disability has been diagnosed both as a 
physical condition and as a mental disorder, as is the case 
here, the rating agency shall evaluate it using a diagnostic 
code which represents the dominant (more disabling) aspect of 
the condition. See 38 C.F.R. § 4.126(d). Similarly, prior to 
November 7, 1996, when two diagnoses, one organic and the 
other psychological or psychophysiologic or psychoneurotic, 
are presented covering the organic and psychiatric aspects of 
a single disability entity, only one percentage rating 
evaluation will be assigned under the appropriate diagnostic 
code determined by the rating board to represent the major 
degree of disability. 38 C.F.R. § 4.132, DC 9502 (effective 
prior to November 7, 1996).

In this case, the RO's rating, as recharacterized by the 
Board's May 2005 remand, rated the veteran's disability under 
the physiological manifestations, namely his irritable colon 
syndrome, prior to June 17, 2004, and under the psychological 
manifestations after June 17, 2004. Both criteria are 
considered here. 



Psychological Manifestations

Here, the Board notes that the RO rated the veteran under 
Diagnostic Code 9434, for Generalized Anxiety Disorder with 
Depressive Features. The medical evidence, however, 
consistently reflects that the veteran is diagnosed with a 
panic disorder and agoraphobia, which is rated under 
Diagnostic Code 9412. The distinction is irrelevant, however, 
because these psychiatric disorders are rated under the same 
criteria. See 38 C.F.R. §§ 4.126, 4.130. 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. 
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126.

The rating schedule provisions for psychiatric disorders were 
changed effective November 7, 1996. Since the veteran's claim 
was filed in July 1995, before the rating schedule changed, 
the old regulations may be considered for the entire appeal 
period and the new regulations may be considered from the 
effective date of the changes to the regulations. 

Prior to November 7, 1996

Under the applicable rating criteria in effect prior to 
November 7, 1996, psychological factors affecting 
gastrointestinal condition were evaluated under the general 
rating formula for psychoneurotic disorders. 38 C.F.R. 
§ 4.132, Diagnostic Code 9502 (1996).


A 10 percent evaluation under the old criteria was assigned 
where there was mild impairment of social and industrial 
adaptability. A 30 percent evaluation under the old criteria 
was assigned where there was definite impairment of social 
and industrial adaptability. A 50 percent evaluation was 
assigned upon a showing of considerable impairment of social 
and industrial adaptability. 

In Hood v. Brown, the Court stated that the term "definite" 
in 38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood  v. Brown, 4 Vet. App. 301, 303 (1993).  
Thereafter, VA's Office of General Counsel issued a precedent 
opinion concluding that the term "considerable" was to be 
construed as "rather large in extent or degree."  
VAOPGCPREC 9-93.  The Board is bound by this interpretation 
of the terms "definite" and "considerable."  38 U.S.C.A. 
§ 7104(c).

A 70 percent evaluation was warranted for severe impairment 
of social and industrial adaptability. A 100 percent 
evaluation was assigned where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community and where there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, rendering the veteran demonstrably unable to 
obtain or retain employment. Each of these three sets of 
criteria is an independent basis for grant of a 100 percent 
rating.  Johnson v. Brown, 7 Vet. App. 95 (1994).

The pertinent medical evidence consists of VA outpatient 
treatment records from 1995 and 1996, a hospitalization 
report from June 1996, and an August 1996 VA examination 
report. VA must consider all the evidence of record to 
determine when an ascertainable increase occurred in the 
rated disability.  See Hazan v. Gober, 10 Vet. App. 511 
(1997); see also Swanson v. West, 12 Vet. App. 442 (1999).  
However, in this case, none of the evidence developed 
subsequent to November 1996 is relevant to the appropriate 
rating to be assigned because it does not contain any 
opinions or findings as to the severity of the veteran's 
disability for this particular time period. 


The veteran's complaints and noted symptomatology are 
consistently reported during this time period and included 
frequent panic attacks, avoidance of crowds and leaving his 
house, high anticipatory anxiety, chronic occupational 
problems, gastrointestinal symptoms, and agoraphobia. An 
August 1995 VA medical provider opined that his "neurotic 
stomach disorder...is a fundamentally psychiatric disorder." A 
private hospitalization report notes a ten day 
hospitalization from June 8, 1996 to June 18, 1996.

The veteran was afforded a VA examination in August 1996 
where the examiner diagnosed the veteran with a 
"psychological factor affecting [his] GI condition." The 
examiner noted the veteran was "quite panicky, afraid, 
etc." The examiner also noted the veteran's complaints of 
poor sleep habits with manifested anxiety and depression. No 
delusional or perceptive disorder was found.

The evidence from 1995 to 1996 shows considerable impairment 
in the veteran's ability to establish or maintain 
relationships with people.  He reported avoiding crowds and 
leaving the house only when necessary. He also reported that 
when he did leave the house, he would avoid eating all day 
and map out the local bathrooms along the route he planned to 
take to accommodate his GI condition. The records made it 
clear he had high anticipatory anxiety when he knew he would 
have to leave his house. While the veteran reported having a 
live-in girlfriend during this time period (as well as 
previous relationships in the past), his problems gravely 
affected his job. 

The veteran was employed by the Post Office during this time 
period. The VA treatment records note various panic attacks 
occurring while at work and overall the "[veteran's] anxiety 
hinders stabilization and normalization at [his] job." 
According to his employee records from 1993 to 1994, the 
veteran was absent roughly half the year and went on leave. 
It is unclear whether, and in what capacity, he returned to 
work. His treatment records note anxiety about returning to 
work but not whether he returned to work. 


His August 1996 examiner assigned the veteran with a Global 
Assessment of Functioning (GAF) score of 70. A GAF score is 
highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF 
score of 61-70 contemplates mild symptoms (e.g., depressed 
mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
See DSM-IV at 44-47 (American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  

Although probative, a GAF score is not conclusive. See 
generally 38 C.F.R. § 4.126. In this case, the Board 
concludes that the GAF score is not in accord with the bulk 
of the medical evidence. Rather, the Board finds that an 
increased rating of 50 percent is warranted for this time 
period under the old criteria. Although the VA examiner 
assigned the veteran with a GAF score associated with 
"mild" symptoms, the medical records along with the 
hospitalization record clearly indicate a considerable 
psychiatric condition chronically affecting his job and 
social relationships. The veteran suffers from extreme 
anxiety and panic attacks, along with GI manifestations, at 
the thought of leaving his house. 

A rating higher than 50 percent, however, is not warranted. 
Although the veteran has isolation tendencies, he was able to 
maintain a relationship with his live-in girlfriend and other 
past relationships as well, resulting in 5 children. Also, 
while his psychiatric symptomatology did impair his 
occupational functioning, the evidence does not show severe 
or total impairment, evidenced by his lengthy employment (16 
years) with the Post Office. The medical records, moreover, 
do not support a finding that the veteran's psychiatric 
problems included delusions, hallucinations, or other 
psychotic tendencies.


Accordingly, the Board finds that he met the requirements for 
a 50 percent schedular rating from the date he filed his 
claim for service connection in July 1995.  

After November 7, 1996

For this time period, the Board can consider both the old and 
the new criteria and apply whichever is more favorable to the 
claim.  The old criteria are discussed above.

Effective on and after November 7, 1996, Code 9502 is no 
longer used. The amended regulations in 38 C.F.R. § 4.130 
established a general rating formula for mental disorders.  
They assign ratings according to the manifestation of 
particular symptoms.  The amended formula replaced the 
general rating schedules for psychotic disorders, organic 
mental disorders, and psychoneurotic disorders where 
disability evaluations were assigned based on classification 
of the claimant's social and industrial impairment, due to 
the mental disorder, as total, severe, considerable, 
definite, or mild.  The amended formula provides more 
objective criteria for assigning a disability evaluation.  
Although not intended to liberalize rating criteria, the 
amended formula for rating mental disorders may be more 
beneficial to a claimant if the medical evidence associated 
with the claims file indicates symptoms which qualify the 
claimant for a higher disability evaluation than assigned by 
the RO under the prior regulation.  See VAOPGCPREC 11-97.

The new criteria for mental disorders provides, in pertinent 
part:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) . . . . 
. . . . 30

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships. . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name. . . . . . . . . 
. . . . . . . . . . . . . 100

38 C.F.R. § 4.130 (2005).

Although ratings are assigned according to the manifestation 
of particular symptoms, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

The medical evidence of record since November 7, 1996, 
consists primarily of VA treatment records, private treatment 
records including a September 1999 hospitalization report, 
and a May 2004 VA examination report.  As noted above, VA 
must consider all the evidence of record to determine when an 
ascertainable increase occurred in the rated disability.  
However, none of the evidence developed prior to November 
1996 is relevant to the appropriate rating to be assigned 
because it does not contain any opinions or findings as to 
the severity of the veteran's disability for this particular 
time period. 

VA outpatient records dated from 1996 to 2005 show a 
diagnosis of panic disorder and agoraphobia with permanent GI 
symptoms, noting other effects such as isolation, depression, 
irritability and sleep disturbance. Outpatient treatment 
records from September 2002 to 2005 consistently assign the 
veteran with a GAF score of 55. 

The May 2004 VA examination is overall consistent with the 
outpatient treatment records. The report notes that the 
veteran currently lives alone, although he previously lived 
with his common-law wife, and that he has not worked since 
1999. The veteran has 5 children from 3 different women, one 
of whom died in a car accident in April 2001. The examiner 
diagnosed the veteran with generalized anxiety disorder with 
depressive features, noting manifestations including anxiety, 
inappropriate behavior, aggressive and irritable behavior, 
and avoidance of social situations. The examiner assigned the 
veteran with a GAF score of 50 opining that "the veteran 
presents with mild-to-moderate impairment that interferes 
with his social, laboral, and interpersonal capacities." 

The only inconsistent record from this time period is the 
private hospitalization report from September 1999. The 
veteran was hospitalized for five days from September 9, 1999 
to September 14, 1999 for "severe major depression with 
psychotic features." The veteran was admitted with a GAF 
score of 25 and discharged with a GAF score of 35, including 
a GAF score of 40 found within the hospitalization records. 
The records reflect findings of delusional and psychotic 
behavior.

The Board notes that no medical evidence surrounding the five 
day hospitalization support these findings. Indeed, an August 
1999 outpatient treatment record, less than one month prior 
to the hospitalization, specifically notes that the veteran 
is "not psychotic." Similarly, the May 2004 examination 
report finds no delusional or psychotic behavior, and no 
hallucinations. 

Accordingly, while the Board takes into account the September 
1999 hospitalization, it clearly is not indicative of the 
veteran's current psychological severity, nor is it 
indicative of the veteran's general psychological severity 
during this time period. It is clear from the medical 
evidence immediately preceding and following the five day 
hospitalization that the veteran's psychotic episode was an 
isolated event.


Under the old criteria, the veteran would be assigned a 50 
percent rating, for considerable social and occupational 
impairment. He lives alone and prefers not to leave his house 
due to his GI manifestations and panic attacks. Although not 
completely clear when he stopped working, the most recent VA 
examination notes that he has not worked since 1999. Even 
prior to that date, however, it is clear that his employment 
included frequent absences due to panic attacks. 

A rating higher than 50 percent under the old criteria, 
however, is not warranted. He prefers not to leave the house 
and avoid crowds, but it is clear from his many relationships 
and multiple children, that he is able to maintain some 
social relationships.  Although he is not currently working, 
he is demonstrably able to retain employment, evidenced by 
his lengthy employment with the Post Office. Furthermore, 
aside from the one isolated incident, he does not have 
symptoms such as disturbed thought or behavioral processes.  
His daily activities are not affected by symptoms such as 
fantasy, confusion, or explosive periods of aggressiveness. 

Under the new criteria, the veteran also meets the 50 percent 
criteria. His occupational and social relationships are 
"chronically" affected by his disorder. He has frequent 
panic attacks, poor judgment, depressed mood and impaired 
memory, as well as inappropriate behavior and aggression.

He does not, however, fit the criteria for more than 50 
percent under the new criteria. Medical records note his 
personal appearance and hygiene are good. Although he has 
heightened anxiety, especially when leaving the house, the 
medical evidence does not find suicidal ideation, obsessional 
rituals, illogical or obscure speech. Again, aside from the 
isolated 1999 incident, the veteran does not suffer from 
hallucinations, delusions, grossly inappropriate behavior, or 
other type of psychoses. 

The Board notes that the GAF scores for this time period, 
range from 25-55. However, taking aside the September 1999 
hospitalization records, which again seem to be an isolated 
event of psychotic behavior, the GAF scores actually range 
from 50-55, with the vast majority of scores at 55. A GAF 
score of 41-50 contemplates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job). A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See DSM-IV at 44-47 (American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)). 

Here, aside from the May 2004 examination GAF score of 50, 
the veteran is consistently in the "moderate" range of 51-
55 from 2002 to 2005. The GAF scores, overall, appear to 
precisely fit the veteran's situation for this time period. 
These scores suggest a consistent severity of symptoms from 
the previous time period. 

The veteran's primary argument for a higher rating has been 
that he is totally unemployable due to his psychiatric 
symptoms, which would warrant a 100 percent rating under the 
old or new criteria.  There is no evidence, however, to 
support that contention.  Although he states the Post Office 
"retired" him due to his psychiatric difficulties, he did 
not complete the release form for VA to obtain verification 
of this fact.  There are no medical opinions in the record 
indicating that he is unable to work due to his psychiatric 
manifestations.  The veteran's statements, standing alone, 
are the only indicator that his psychiatric symptoms are 
severe enough to result in total occupational impairment, and 
those statements are simply not competent evidence on this 
point.

Accordingly, resolving all reasonable doubt in the veteran's 
favor, the Board concludes that a rating higher of 50 percent 
is warranted since the initial filing of his claim in July 
1995. 

Irritable Colon Syndrome

As explained above, the veteran's psychiatric disorder 
includes gastrointestinal manifestations, but the disorder is 
fundamentally a psychiatric disorder. Even so, the RO rated 
the veteran prior to June 2004 under Diagnostic Code 7319, 
for irritable colon syndrome. The applicable codes for the 
digestive system, given his diagnosed condition, simply do 
not provide for a rating greater than 50 percent, including 
DC 7319 which is capped at 30 percent. Accordingly, not only 
is it warranted to rate his disability under the psychiatric 
schedule of ratings, but no other provision would provide the 
veteran with a higher rating. 

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by letters sent 
to the claimant in May 2002, April 2004, and June 2005.  
Those letters advised the claimant of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2005).  The June 2005 
letter told him to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case since the rating decision on appeal was 
rendered prior to enactment of the VCAA.  Although the 
letters noted above were not sent prior to initial 
adjudication of his claim, this was not prejudicial to him, 
since he was subsequently provided adequate notice, and the 
claim was readjudicated and additional supplemental 
statements of the case (SSOCs) were provided to the veteran 
on numerous occasions.  The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claim, and has in fact 
provided additional arguments at every stage. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that notice to veterans should include, among other 
things, notice of how ratings and effective dates are 
assigned. The Board notes that the June 2004 rating decision 
assigned staged ratings of the veteran's condition without 
such notice. However, since the Board has concluded that the 
evidence supports a higher rating from the date of claim, 
there is no longer a question as to an effective date to be 
assigned the staged rating, and thus further notice would 
serve no useful purpose.

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  The case was previously 
remanded twice to assure that all VA and private medical 
records identified by the veteran have been obtained, to the 
extent possible, which they have. The claimant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  In regard to the 
veteran's employee medical records, the June 2005 letter sent 
by the RO, asked the veteran for authorization to obtain 
these records. The veteran did not respond nor did he 
independently provide these records.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The RO provided the veteran an appropriate VA examination in 
1996 and 2004.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's condition since he was last examined.  That is, the 
GAF score assigned at that time was 50, and it is currently 
55, which is essentially the same assessment of his social 
and occupational functioning.  The veteran has not reported 
receiving any recent treatment specifically for this 
condition (other than at VA, which records are in the file), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2004 VA examination report is thorough and 
supported by VA outpatient treatment records.  There is no 
rule as to how current an examination must be, and the Board 
concludes the examinations in this case are adequate upon 
which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Entitlement to a disability rating of 50 percent, from date 
of claim, is granted for psychophysiologic gastrointestinal 
reaction, manifested by irritable colon syndrome, subject to 
the laws and regulations controlling the award of monetary 
benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


